DETAILED ACTION

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the sensor must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 20 is objected to because of the following informalities:  In line 6, “frontally” should be changed to --and frontally--.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 2-5, 7-9, 11 and 20-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites the limitation "the arms" in line 18, the limitation “the first arm” in line 21, and the limitation “the second arm” in lines 22-23.  There is insufficient antecedent basis for these limitations in the claim.  This rejection could be overcome by changing “arm portion” to –arm-- in lines 8, 10, 13 and 15 (four places) and by changing “arms” to --first and second arms-- in line 18.  
Claim Rejections - 35 USC § 102
Claims 2, 3, 5, 11 and 20-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cheng et al. (US 9,561,774 B2). Cheng discloses a restraint system for helping to protect an occupant in a seat of a vehicle, comprising: an airbag 18 comprising: an inflatable main portion 20 comprising a front panel and a rear panel that define an inflatable volume of the main portion configured to be positioned, when inflated, to be centrally positioned in front of and frontally aligned with the occupant when in a normally seated position in the vehicle seat; an inflatable first arm 22 configured to extend from the main portion obliquely rearward and inboard of the occupant when in the normally seated position, the first arm being configured to extend rearward to a position Page 6 of 10that is at least adjacent an upper torso of the occupant and between the occupant and an adjacent seat of the vehicle; an inflatable second arm 22 configured to extend from the main portion obliquely rearward and outboard of the occupant when in the normally seated position, the second arm being configured to extend rearward to a position that is at least adjacent an upper torso of the occupant and between the occupant and an adjacent side structure of the vehicle; wherein uninflated volume is defined between the first and second arms, the uninflated volume being configured to receive the occupant moving in response to a frontal or oblique crash, wherein the main portion is configured to cushion the occupant in the event of a frontal crash, the first arm is configured to cushion the occupant in the event of an oblique crash causing inboard occupant movement, and the second arm is configured to cushion the occupant in the event of an oblique crash causing outboard occupant movement. Tethers 36 are provided within the first and second arms for controlling their shapes and positions, wherein the tethers are configured to control the inflated depth of the first and second arms. The arms have a depth in a forward-rearward direction of the vehicle greater than a depth of the main portion (Figs. 4 and 5). The arms are angled about 90° from one another in an inboard-outboard direction of the vehicle (Figs. 4 and 5). The restraint system further comprises: a sensor (implicit) for sensing the occurrence of an event for which deployment of the airbag is desired and producing a signal indicative thereof; and a controller (implicit) connected to the sensor and, in response to receiving the signal, actuating an inflator 32 to inflate the airbag to the deployed condition (column 3, line 56 – column 4, line 21). The first arm has a first end connected to the main portion and a second end forming a distal end of the first arm, wherein the second end of the first arm is configured to be positioned rearward and inboard of the main portion when inflated and deployed; and the second arm has a first end connected to the main portion and a second end forming a distal end of the first arm, wherein the second end of the second arm is configured to be positioned rearward and outboard of the main portion when inflated and deployed (Figs. 4 and 5). The second arm is configured to function as a curtain airbag for protecting the occupant in the event of a side impact crash (i.e., the second arm helps “protect the occupant 60 moving obliquely in the manner E from contacting objects outboard of the occupant” – see paragraph 0036 the specification of the instant application 17/137690). The airbag has a generally V-shaped configuration when viewed from above (Figs. 4 and 5).
Claim Rejections - 35 USC § 103
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. (US 9,561,774 B2) in view of Paxton et al. (US 2019/0016291 A1). Cheng does not explicitly teach the limitations of claim 4. Paxton teaches an airbag (e.g., 110) having arms (e.g., 190) that are inclined in a forward-rearward direction of a vehicle so as to extend rearward and upward (Figs. 1B, 1C, 10 and 11) from a main portion (e.g., 120). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to make an airbag as taught by Cheng such that the arms are inclined in a forward-rearward direction of the vehicle so as to extend rearward and upward from the main portion, according to the known technique taught by Paxton, since a torso that is forwardly rotated during a crash does not reach to the same height as a fully upright torso, and therefore it would make sense to extend the protection of the arms to a lower position where they connect to the main portion than at their distal ends to match the lower position of the occupant’s torso when it is forwardly rotated during a crash. Furthermore, in the absence of persuasive evidence that the particular shape of the arms (e.g., that they “are inclined in a forward-rearward direction of the vehicle so as to extend rearward and upward from the main portion”) is significant, the claimed shape cannot serve to patentably distinguish the claimed invention from the cited references. MPEP §2144.04(IV)(B). All the claimed elements were known in the cited prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results. MPEP §2143(I)(A).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. (US 9,561,774 B2) in view of Kruse (US 9,676,355 B2). Cheng does not teach the limitations of claim 7. Kruse teaches an airbag 250 comprising an inflatable main portion 260 and inflatable first and second arms 270, wherein the main portion deploys from an instrument panel 60 of the vehicle. Kruse teaches that features of a driver airbag “may apply to other types of airbags (e.g., passenger airbags, instrument panel airbags, knee airbags, and side airbags)” – column 2, lines 22-27) and that an airbag may be alternatively or additionally mounted in a steering wheel or in an instrument panel (column 4, line 57 – column 5, line 14). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to mount an airbag as taught by Cheng in an instrument panel, according to the known technique taught by Kruse, in order to “prevent a vehicle occupant 10 seated in a passenger seat of the vehicle 12 from impacting a portion of the vehicle 12.” (Column 5, lines 10-12).
Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. (US 9,561,774 B2) in view of Faruque et al. (US 2018/0215338 A1). Cheng does not explicitly teach the limitations of claims 8 and 9. Faruque teaches an airbag wherein a rearward extending arm (120, 122) is configured to utilize vehicle structure (e.g., door 56) as a reaction surface for restraining movement of the airbag in response to occupant penetration into the airbag (paragraph 0037). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to configure an airbag as taught by Cheng such that at least one of the arms (e.g., the second arm) is configured to utilize vehicle structure (e.g., door 56) as a reaction surface for restraining movement of the airbag in response to occupant penetration into the airbag, according to the known technique taught by Faruque, in order to provide lateral support for the second arm. All the claimed elements were known in the cited prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results. MPEP §2143(I)(A). 
Response to Arguments
Applicant's arguments filed on July 12, 2022 have been fully considered but they are not persuasive. Applicant states, “The structure recited in claim 20 is not disclosed in the art of record.” The structure recited in claim 20 is disclosed in the art of record, as explained above.
Furthermore, applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Furthermore, applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH J FRISBY whose telephone number is (571)270-7802. The examiner can normally be reached M-F 9:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on (571)272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEITH J FRISBY/             Primary Examiner, Art Unit 3614